Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 1 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 2 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 3 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 4 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 5 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 6 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 7 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 8 of 28
Case 16-30731-KLP   Doc 194    Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                              Document     Page 9 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 10 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 11 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 12 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 13 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 14 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 15 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 16 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 17 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 18 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 19 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 20 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 21 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 22 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 23 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 24 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 25 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 26 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 27 of 28
Case 16-30731-KLP   Doc 194 Filed 05/12/21 Entered 05/13/21 14:44:02   Desc Main
                           Document    Page 28 of 28
